                                                                             FiLcD
                                                                       U.S. OlSTRiCT COURT
                                                                          AUVjST/T P!- ',
                      IN THE UNITED STATES DISTRICT COURT

                                                                       2019 SEP-6 PH 3M9
                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 DUBLIN DIVISION                   CLERK.
                                                                       SCUiPST. 0;' GA.

JAMES TOMMY EIDSON, JR.,

             Plaintiff,

      V.                                             CV 319-048


OFFICER DANIELS; STATE OF
GEORGIA; OFFICER MONTGOMERY;
OFFICER MARSHALL; and GEORGIA
DEPARTMENT OF CORRECTIONS,

             Defendants.




                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without pi«indTr©>.and CLOSES this civil action.

      SO ORDERED this /f         day f September, 2019, at Augusta, Georgia.



                                        UNITED STATES DISTRICT JUDGE
